J-S62017-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

ANGEL M. RIOS-GONZALEZ,

                            Appellant               No. 2501 EDA 2013


           Appeal from the Judgment of Sentence of August 2, 2013
            In the Court of Common Pleas of Montgomery County
             Criminal Division at No(s): CP-51-CR-0000863-2012


BEFORE: ALLEN, OLSON AND OTT, JJ.

MEMORANDUM BY OLSON, J.:                        FILED DECEMBER 30, 2014

       Appellant, Angel M. Rios-Gonzalez, appeals from the judgment of

sentence entered on August 2, 2013 in the Criminal Division of the Court of

Common Pleas of Montgomery County. We affirm.

       The trial court summarized the relevant historical and procedural facts

in this case as follows:

       The instant case arises out of events that occurred on January
       25, 2012, in Lebanon, Pennsylvania.[1] At approximately 8:45
       a.m., Sergeant Brett A. Hopkins (“Hopkins”), a twenty-eight-
       year veteran of the Cornwall Police Department in Lebanon, and
       seven-year veteran of the Drug Enforcement Agency (DEA) Task
       Force in Harrisburg, arrested Appellant at his residence pursuant
       to a warrant from the Montgomery County Police Department.


____________________________________________


1
  The Commonwealth and Appellant reached a pretrial agreement that all
charges in this case would be consolidated and tried in Montgomery County.
J-S62017-14


        When Hopkins arrived at the residence, he was accompanied by
        two officers on the porch, and two officers in the back alley. One
        of Appellant’s children opened the door and walked into the
        room where Hopkins was standing at the doorway. Hopkins
        recognized Appellant and told him that the police had a warrant
        for his arrest and the police entered the room. Police secured
        Appellant in handcuffs and explained that the arrest warrant was
        for drug trafficking out of Philadelphia.

        In the residence were Appellant’s wife, nineteen-year-old-son,
        and school age child. Police did not search any of Appellant’s
        family members.       Hopkins described Appellant as “very
        cooperative” and “polite.”     After ascertaining that Appellant
        spoke and understood English, and was not under the influence
        of drugs or alcohol, Hopkins read Appellant his Miranda[2]
        rights. Hopkins then asked if Appellant would like to speak to
        the police and Appellant indicated that he would.

        At this point, Hopkins asked, for the first time in the course of
        the arrest, if Appellant had any drugs, money or guns in the
        residence.    Appellant indicated that he owned a gun, and
        directed the police to its location in another room.

        Hopkins then asked for permission to search the rest of the
        residence. Appellant replied that he had no problem with police
        searching the rest of the residence, and that they could check
        wherever they wanted.

        When police began searching the residence, Appellant asked
        Hopkins for permission to change his clothes, which Hopkins
        granted.    To give Appellant privacy to change his clothes,
        Hopkins and Appellant proceeded to a bathroom with Appellant
        leading the way.

        As Appellant began changing in the bathroom, he and Hopkins
        maintained a polite rapport. After a few minutes, a detective
        who was in the process of searching the residence came into the
        bathroom and presented Appellant with a bread crumb container
        he had found in the kitchen pantry.       The detective asked
        Appellant, “What’s this?” and proceeded to unscrew the bottom
____________________________________________


2
    Miranda v. Arizona, 384 U.S. 436 (1966).



                                           -2-
J-S62017-14


     of the container demonstrating it was a false-bottom container.
     At trial, Hopkins testified that, in his experience, false-bottom
     containers often are used by drug dealers to hide contraband.
     When Appellant saw the container, he hung his head and said,
     “That’s mine from a long time ago.” Appellant then became
     visibly nervous and repeatedly stood up and sat back down on
     the toilet area.

     For a second time in the course of the arrest and search, police
     asked Appellant if they were going to find any drugs in the
     house. Appellant did not respond. The detective told Appellant
     that if they find drugs in the house, then any adult in the house
     who is linked to the drugs could be arrested.            Appellant
     remained unresponsive.

     At this point, the detective left to continue to search the
     residence, leaving Hopkins and Appellant alone in the bathroom
     again.    Hopkins and Appellant returned to their polite
     conversation, discussing Appellant’s pet homing pigeons in the
     backyard, the arrest warrant, and why the police were in his
     house.

     Hopkins then inquired a third and final time about any drugs in
     the house, simply asking Appellant, “Where are the drugs hidden
     at?” Appellant paused for a few seconds and then said that he
     would show Hopkins where the drugs were because he did not
     want his wife to get in trouble.

     Appellant led Hopkins out to the fenced-in backyard, and asked
     Hopkins if he would let him secure his pit bull, which was loose
     in the backyard, before the police went outside. Police allowed
     him to go outside ahead of them and secure his dog. After the
     pit bull was secured in its cage, the police followed Appellant to a
     garage in the backyard. Even as they walked to the garage,
     Appellant and Hopkins continued their conversation about
     Appellant’s homing pigeons.

     Once in the garage, Appellant indicated that the drugs were in a
     pigeon feed bin. Hopkins dug his hand into the pigeon feed
     approximately ten inches and pulled out white packages of
     cocaine. At trial, the parties stipulated that this substance was
     indeed cocaine and amounted to 153 grams. On the shelves of
     the garage, the police found an electronic scale and bulk leftover
     packaging in the form of Ziploc bags, which Hopkins testified are

                                    -3-
J-S62017-14


     typically used to weigh and package controlled substance[s] for
     resale.   There were many plastic sandwich bags with their
     corners cut, which, based on his experience, Hopkins interpreted
     to mean that they had already been used to package a
     controlled substance. Also found in the same vicinity as the
     scale and plastic bags were two empty Coors Light beer cans
     stuffed full of corner packaging. After the drugs and other items
     were recovered, the police asked Appellant if there were any
     large amounts of currency in the house, and Appellant directed
     them to a safe in the house where he had $4,000[.00] in cash.

     Before transporting Appellant to the Lebanon County Drug Task
     Force office (“task force office”), the police granted Appellant’s
     request for some time to speak with his wife at his kitchen table
     to show her how to pay bills for the family. Hopkins testified
     that the entire encounter from arrest to departure was
     approximately one hour and fifteen minutes.

     At the task force office, Appellant gave a voluntary statement to
     police that he had been dealing drugs for about a year.
     Appellant also stated that he would travel to Philadelphia once a
     week to pick up between 62 and 63 grams of cocaine for
     $2,300[.00], and that he would sell it to make a $1,000[.00]
     profit.

     On March 23, 2012, Appellant filed an Omnibus Pretrial Motion
     that was argued before th[e trial court] at a pre-trial motions
     hearing (“Suppression Hearing”) on November 13, 2012. At this
     hearing, Appellant argued, inter alia, for the suppression of
     physical evidence recovered and statements taken during and
     after Appellant’s arrest. Specifically, Appellant claimed that [the
     arrest warrant lacked probable cause and that] his consent to
     search and self-incriminatory statements were inadmissible at
     trial because they were obtained by coercion. By order dated
     November 15, 2012 (docketed November 16, 2012)
     (“Suppression Hearing Order”), [the trial court] denied
     Appellant’s Omnibus Pretrial Motion in its entirety.

     At trial, the jury found Appellant guilty of [p]ossession with
     [i]ntent to [d]eliver a [c]ontrolled [s]ubstance. A sentencing
     hearing occurred on August 2, 2013. Th[e trial c]ourt sentenced
     Appellant to four (4) to ten (10) years’ total confinement. On
     August 29, 2013, Appellant filed a [n]otice of [a]ppeal of his
     judgment of sentence. Th[e trial c]ourt issued an order on

                                    -4-
J-S62017-14


      September 3, 2012 (docketed September 4, 2013), directing
      Appellant to file a [c]oncise [s]tatement of [e]rrors [c]omplained
      of on [a]ppeal (“[c]oncise [s]tatement”) within twenty-one (21)
      days. Appellant filed his [c]oncise [s]tatement on September
      20, 2013.

Trial Court Opinion, 12/19/13, at 1-5.

      Appellant’s brief raises the following claims for our review:

         1. Did the trial court commit reversible error by denying
            Appellant’s motion to suppress all physical evidence
            and all statements of Appellant where:

                   A. The affidavit of probable cause supporting
                the arrest warrant did not contain legally
                sufficient probable cause, and the recovery of
                said evidence and statements made resulted
                from an illegal arrest, and there was not
                dissipation of the taint from said illegality?

                 B. In finding that consent to search and any
                statements made were voluntary, and not the
                result of unlawful duress and coercion on the
                part of police?[]

        2.   Did the trial court commit reversible error by not
              charging the jury that they were required to, or in
              the alternative, permitted to, disregard the
              evidence recovered at Appellant’s home, if they
              found the Appellant’s “consent” was the product of
              coercion/duress?

        3.   Did the trial court commit reversible error in its
             instruction to the jury’s final question by stating the
             search of garage was legal, and in his response to
             [the] jury in the deliberation room?

Appellant’s Brief at 4-5 (footnote omitted).

      Appellant’s first issue raises a two-part challenge to the trial court’s

order that denied his motion to suppress physical evidence and statements



                                     -5-
J-S62017-14


obtained by the police.     First, Appellant argues that his arrest, and the

search that ensued, were unlawful because the warrant for his arrest was

issued without probable cause.        Next, Appellant claims that the police

coerced him into giving consent to search his detached garage and,

therefore, said consent was involuntary.         Lastly, Appellant advances a

related claim that certain incriminating statements made at his home, as

well as others made subsequently at the police station, were also coerced

and, hence, involuntary. We address appellant’s contentions in turn.

       Our standard of review over Appellant’s opening claims is a familiar

one.

       Our standard of review in addressing a challenge to the denial of
       a suppression motion is limited to determining whether the
       suppression court's factual findings are supported by the record
       and whether the legal conclusions drawn from those facts are
       correct. Because the Commonwealth prevailed before the
       suppression court, we may consider only the evidence of the
       Commonwealth and so much of the evidence for the defense as
       remains uncontradicted when read in the context of the record
       as a whole. Where the suppression court's factual findings are
       supported by the record, we are bound by these findings and
       may reverse only if the court's legal conclusions are erroneous.
       The suppression court's legal conclusions are not binding on an
       appellate court, whose duty it is to determine if the suppression
       court properly applied the law to the facts. Thus, the conclusions
       of law of the courts below are subject to our plenary review.

Commonwealth v. Ranson, 2014 WL 5018477, *2 (Pa. Super. 2014) (case

citations omitted).

       Appellant begins his suppression challenge by arguing that his arrest

was illegal since the affidavit offered in support of his arrest warrant failed to


                                      -6-
J-S62017-14


demonstrate probable cause. Specifically, Appellant relies upon the relative

paucity of references to him in the affidavit of probable cause, together with

the fact that he was not identified by name during intercepted telephone

conversations between alleged co-conspirators.        Complaining that mere

presence or affiliation with co-conspirators is insufficient to establish

probable cause, Appellant claims that his alleged involvement in criminal

activity rests upon factually unsupported police hunches and guesswork.

See Appellant’s Brief at 20-23. No relief is due on this claim.

      The Fourth Amendment requires a showing of probable cause to
      justify the issuance of a warrant for either arrest or seizure.
      Giordenello v. United States, 357 U.S. 480 (1958). [Probable
      cause] exists if the facts and circumstances within the officer's
      knowledge and of which he had reasonably trustworthy
      information were sufficient in themselves to warrant a man of
      reasonable caution in the belief that the suspect had committed
      or is committing a crime. While it requires less than evidence
      which would justify conviction, nevertheless suspicion and
      conjecture do not constitute probable cause. It is only the
      probability, and not a prima facie showing of criminal activity,
      that is the standard of probable cause.

Commonwealth v. Blakney, 396 A.2d 5, 7 (Pa. 1978). “At any hearing on

a motion challenging an arrest warrant, no evidence shall be admissible to

establish probable cause for the arrest warrant other than the affidavits

provided [in support of the warrant.]” Pa.R.Crim.P. 513(B).

      In this case, the affidavit of probable cause submitted in support of

Appellant’s arrest set forth reasonably trustworthy information that would

persuade a prudent individual that Appellant committed a criminal offense.

The affidavit alleged that two known cocaine traffickers arranged a drug

                                     -7-
J-S62017-14


transaction that involved a purchaser from Lebanon County.                 Pursuant to

those arrangements, the purchaser was to arrive at a Philadelphia address at

around 10:00 a.m. the following day. At 10:22 a.m. the next day, one of

the two known suppliers stated that the purchaser was present at the

Philadelphia residence.        Approximately one hour later, a police officer

observed a vehicle registered in Appellant’s name and to his Lebanon County

address outside the Philadelphia residence.                Surveillance officers later

spotted Appellant leaving the Philadelphia residence in his vehicle.              Under

the totality of circumstances, there was a fair probability that Appellant was

the Lebanon County drug purchaser who was the subject of communications

regarding the pre-arranged narcotics transaction referenced in the affidavit

of probable cause. Hence, the police acted pursuant to a valid warrant in

effectuating Appellant’s arrest.

       We turn now to Appellant’s claim that the arresting officers unlawfully

used coercion to elicit his consent to a warrantless search of his detached

garage.3       Appellant    claims    that     the   protracted   length   of   custodial

questioning, combined with police threats to hold members of Appellant’s

family responsible for controlled substances that could be linked to them,

____________________________________________


3
  Appellant acknowledges that he received a recitation of his rights pursuant
to Miranda and he does not dispute that he knowingly and voluntarily
consented to a search of his residence. His sole challenge here is focused
upon the voluntariness of his consent to search his detached garage, a
building within the curtilage of his property.



                                             -8-
J-S62017-14


rendered Appellant’s consent involuntary and, therefore, invalid. This claim

also fails.

      The following principles guide our inquiry on this issue.

      The Fourth Amendment to the United States Constitution and
      Article I, Section 8 of the Pennsylvania Constitution protect[]
      individuals from unreasonable searches and seizures, thereby
      ensuring the “right of each individual to be let alone.”
      Commonwealth v. Campbell, 862 A.2d 659, 663 (Pa. Super.
      2004) (citations omitted). Searches by the state shall be
      permitted only upon obtaining a warrant issued by a neutral and
      detached magistrate. Commonwealth v. Perry, 798 A.2d 697,
      699 (Pa. 2002). Thus, as a general proposition, warrantless
      searches are unreasonable for constitutional purposes. Perry,
      798 A.2d at 699–700. Evidence obtained from an unreasonable
      search or seizure is inadmissible at trial. Campbell, 862 A.2d at
      663 (citation omitted).

      Police officers may not conduct a warrantless search or seizure
      unless one of several recognized exceptions applies. One such
      exception is consent, voluntarily given. Commonwealth v.
      Strickler, 757 A.2d 884, 888 (Pa. 2000). To establish a valid
      consensual search, the Commonwealth must first prove that the
      consent was given during a legal police interaction. Where the
      underlying encounter is [] lawful, voluntariness becomes the
      exclusive focus. Strickler, 757 A.2d at 888–889.

Commonwealth v. Bell, 871 A.2d 267, 272-273 (Pa. Super. 2005) (parallel

citations omitted), appeal denied, 882 A.2d 1004 (Pa. 2005).

      As we have determined above, the police arrested Appellant pursuant

to a valid arrest warrant supported by probable cause.            Hence, the

underlying police/citizen encounter in this case was lawful.       Given the

validity of the interaction, we shift our focus to whether Appellant’s consent

eliminated the need for a search warrant.




                                     -9-
J-S62017-14


       The Commonwealth has the burden to prove that a defendant
       consented to a warrantless search. Strickler, 757 A.2d at 901.
       “To establish a voluntary consensual search, the Commonwealth
       must prove that a consent is the product of an essentially free
       and unconstrained choice—not the result of duress or coercion,
       express or implied, or a will overborne—under the totality of the
       circumstances.” Id.

       [The factors which may be considered in assessing the legality of
       a consensual search include the presence or absence of police
       excesses, physical contact or police direction of the subject's
       movements, demeanor of the police officer, location of the
       encounter, manner of expression used by officer in addressing
       the subject, content of interrogatories or statements, whether
       subject was told that he or she was free to leave, and the
       maturity, sophistication and mental or emotional state of the
       subject, which includes age, intelligence and capacity to exercise
       free will. Id.]

Bell, 871 A.2d at 273-274 (parallel citations omitted).

       We have carefully reviewed the submissions of the parties, the opinion

issued by the trial court, and the certified record on appeal, including the

notes of testimony from Appellant’s suppression hearing.       Based upon our

review, we are persuaded that the trial court has adequately and accurately

examined Appellant’s coerced consent claim and that Appellant is not

entitled to relief for the reasons expressed by the trial court in its opinion.4

____________________________________________


4
   In his brief, Appellant relies heavily upon this Court’s decision in
Commonwealth v. Collini, 398 A.2d 1044 (Pa. Super. 1979).               See
Appellant’s Brief at 26-28. In Collini, this Court held that the defendant’s
arrest on suspicion of possession of controlled substances was not based
upon probable cause and was therefore illegal. We then held that the
ensuing searches of the defendant’s person and his vehicle were invalid and
that the evidence uncovered thereby should have been suppressed. Id. at
1049. We also concluded that the defendant’s consent to the search of his
(Footnote Continued Next Page)


                                          - 10 -
J-S62017-14


See Trial Court Opinion, 12/19/13, at 7-12. We therefore adopt this aspect

of the trial court’s opinion as our own and direct the parties to attach the

trial court’s opinion to all future filings related to the disposition of this

appeal.

      Similar to his coerced consent claim, Appellant contends that the

police improperly induced him to make inculpatory statements at the time of

his arrest and thereafter at the police station. Here, too, Appellant alleges

that his statements were not an act of free will, but were compelled through

                       _______________________
(Footnote Continued)

home, the evidence obtained as a result, and the defendant’s subsequent
incriminating statement should have been suppressed as fruit of the illegal
arrest under Wong Sun v. United States, 371 U.S. 471 (1973). See
Collini, 398 A.2d at 1049.

We find that Collini is readily distinguishable from the present case and that
Appellant’s reliance upon that decision is unavailing. As a preliminary
matter, we have determined that the police in this case arrested Appellant
pursuant to a valid warrant that was supported by probable cause. Hence,
there is no need to consider whether evidence obtained after an unlawful
action by law enforcement authorities was recovered through exploitation of
the original illegality or through sufficiently distinguishable means. This was
a significant component of our analysis in Collini. Moreover, in contrast to
the present case where Appellant was arrested and questioned (primarily) in
his home, the defendant in Collini was initially arrested and questioned on a
roadway. Thereafter, the Collini defendant, his wife, and other vehicle
passengers were transported to the police station where questioning
resumed and the defendant consented to a search of his home. The
defendant was then transported to his home by the police to be present
during the search and was then taken back to the police station, where
police obtained from him an incriminating statement admitting his
involvement in the sale of drugs. In sum, the defendant in Collini was
subjected to continued interrogation by several officers over a more
prolonged period of time than that involved in the present case. Thus, we
decline to follow Collini in this appeal.



                                           - 11 -
J-S62017-14


a coercive atmosphere created by the police, including threats of criminal

liability against members of Appellant’s family and the possible forfeiture of

the family home. Appellant’s Brief at 15. The challenged statements relate

to Appellant’s agreement to show the police where he had hidden the

contraband on his property. See e.g. N.T., 11/13/12, at 56 and 83. After

careful consideration, we conclude that no relief is due.

      “The determination of whether a confession is voluntary is a conclusion

of law and, as such, is subject to plenary review.”         Commonwealth v.

Templin, 795 A.2d 959, 961 (Pa. 2002).          Recently, our Supreme Court

reiterated the legal standard for determining whether an inculpatory

statement is voluntary.

      The test for determining the voluntariness, and thus the
      admissibility, of an accused's statement is the totality of the
      circumstances surrounding the statement. The mere fact that
      there is some passage of time between when an accused is
      arrested and when he or she gives an inculpatory statement
      does not constitute grounds for suppression of the statement.
      Numerous factors should be considered under a totality of the
      circumstances test to determine whether a statement was freely
      and voluntarily made: the means and duration of the
      interrogation, including whether questioning was repeated,
      prolonged, or accompanied by physical abuse or threats thereof;
      the length of the accused's detention prior to the confession;
      whether the accused was advised of his or her constitutional
      rights; the attitude exhibited by the police during the
      interrogation; the accused's physical and psychological state,
      including whether he or she was injured, ill, drugged, or
      intoxicated; the conditions attendant to the detention, including
      whether the accused was deprived of food, drink, sleep, or
      medical attention; the age, education, and intelligence of the
      accused; the experience of the accused with law enforcement
      and the criminal justice system; and any other factors which


                                    - 12 -
J-S62017-14


      might serve to drain one's powers of resistance to suggestion
      and coercion.

Commonwealth v. Martin, 101 A.3d 706, 724-725 (Pa. 2014) (internal

citations omitted).     In assessing whether a statement was voluntarily

uttered, our focus “is not whether the defendant would have confessed

without interrogation, but whether the interrogation was so manipulative or

coercive that it deprived the defendant of his ability to make a free and

unconstrained decision to confess.” Templin, 795 A.2d at 966 (noting that

law enforcement is not required to coddle individuals accused of criminal

activity).

      Upon review of the submissions of the parties, the opinion issued by

the trial court, and the certified record, we are convinced that the trial court

has adequately and accurately examined Appellant’s challenge to the

admissibility of his incriminating statements and that Appellant is not

entitled to relief for the reasons expressed by the trial court. See Trial Court

Opinion, 12/19/13, at 12-15. Accordingly, we adopt this aspect of the trial

court’s opinion as our own and direct the parties to attach the trial court’s

opinion to all future filings related to the disposition of this appeal.

      In his second issue, Appellant alleges that, in view of the evidence

demonstrating that he did not voluntarily disclose the location of the

cocaine, the trial court wrongly refused to instruct the jury to disregard

physical evidence that flowed from Appellant’s statements directing officers

to the contraband. This contention merits no relief.

                                      - 13 -
J-S62017-14


      Initially, we find that Appellant has waived appellate review of this

claim by failing to lodge a specific objection to the trial court’s instruction to

the jury. See N.T., 5/17/13, at 232 (counsel for Appellant stating he had

nothing to add before jury began deliberations); Pa.R.Crim.P. 647(B) (“No

portions of the charge nor omissions from the charge may be assigned as

error, unless specific objections are made thereto before the jury retires to

deliberate.”); Commonwealth v. Marquez, 980 A.2d 145, 150-151 (Pa.

Super. 2009) (“[T]he mere submission and subsequent denial of proposed

points for charge that are inconsistent with or omitted from the instructions

actually given will not suffice to preserve an issue, absent a specific

objection or exception to the charge....”) (citation omitted), appeal denied,

987 A.2d 160 (Pa. 2009). Even if we were to reach the merits of Appellant’s

second issue, we would deny relief.

      When reviewing a challenge to a jury instruction, we review the
      charge as a whole to ensure it was a fair and complete
      statement of the law. Trial courts possess great discretion in
      phrasing jury instructions so long as the law is clearly,
      adequately, and accurately presented to the jury. [A] trial court
      need not accept counsel's wording for an instruction, as long as
      the instruction given correctly reflects the law.

Commonwealth v. Towles, 2014 WL 5094266, *12 (Pa. 2014) (citations

omitted).

      Appellant alleges that the trial court erred in refusing to instruct the

jury that it should disregard the cocaine recovered from Appellant’s garage if

it concluded that Appellant’s statements that led officers to the contraband


                                      - 14 -
J-S62017-14


were involuntary. Appellant relies on United States v. Patane, 542 U.S.

630 (2004) and Commonwealth v. Abbas, 862 A.2d 606 (Pa. Super.

2004) to assert that the admission of physical evidence that derives from an

unlawfully obtained statement is strictly forbidden.         However, we read

Patane and Abbas as holding that physical evidence obtained because of an

alleged Miranda violation is not subject to suppression absent an actual

coerced statement.     See Abbas, 862 A.2d at 611.          In passing upon the

admissibility of seized contraband at trial, the court below ruled, and we

have affirmed, that Appellant knowingly waived his Miranda rights,

voluntarily consented to a search of his property, and willingly revealed his

involvement in narcotics trafficking. Here, the trial court correctly instructed

the jury to evaluate all the evidence submitted at trial and to assess the

voluntariness of Appellant’s statement.        If the jury found that Appellant’s

statements were not voluntary, then it was to disregard Appellant’s

statements but not the physical evidence (i.e. the cocaine and packaging

materials), which the court previously determined should be admitted at

trial. See Pa.R.Crim.P. 581(J) (“[i]f the court determines that the evidence

shall not be suppressed, such determination shall be final, conclusive, and

binding at trial”). Since the trial court correctly instructed the jury according

to applicable legal principles, no relief is due.

      In his final claim, Appellant claims that the trial court offered a

prejudicial response to an inquiry posed by the jury. During deliberations,


                                      - 15 -
J-S62017-14


the jury asked the court, “What is the effect of an admission secured from

an involuntary confession?”    N.T., 5/17/13, at 277-278.   In response, the

trial court replied:

      If you determine that the statement was involuntary, you may
      not consider the statement as evidence against the defendant.
      However, the jury is directed that the search of the premises,
      including the garage, was legal. You may consider the evidence
      recovered as a result of the search.

Id. For the reasons we have discussed immediately above, we find the trial

court’s responsive instruction to be entirely consistent with the applicable

law. Thus, we find no basis for relief.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2014




                                     - 16 -